DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Daniel Kim on June 27, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following claims are amended:

Change Claim 6 to,
The image sensor of claim 5, wherein
the first and second bottom pads are apart from each other such that the first and second bottom pads form [[in]] a second rectangle shape.

Change Claim 19 to,
	The image sensor of claim 16, wherein 
the pixel area has a first rectangular shape, and
the first and second bottom pads are formed on the pixel area, and are apart from each other such that the first and second bottom pads form [[in]] a second rectangle shape.
Allowable Subject Matter
3.	Claims 1-20 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a capacitor structure between the first wiring layer and the second wiring layer, the capacitor structure comprising a bottom pad layer, a top pad, and a plurality of capacitors between the bottom pad layer and the top pad, wherein the bottom pad layer is connected to the first wiring layer, and wherein the bottom pad layer includes a first bottom pad and a second bottom pad horizontally spaced apart from each other” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 12, “a capacitor structure between two adjacent wiring layers of the multiple wiring layer, the capacitor structure comprising a bottom pad layer, a top pad, and a plurality of capacitors between the bottom pad layer and the top pad, wherein no wirings, of the multiple wiring layer, are at a level where the bottom pad layer is arranged, and wherein the bottom pad layer includes a first bottom pad and a second bottom pad horizontally spaced apart from each other” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 12 incorporate allowable subject matter.


Claim 16, “a capacitor structure between the first wiring layer and the second wiring layer, the capacitor structure comprising a bottom pad layer, a top pad, and a plurality of capacitors between the bottom pad layer and the top pad, wherein the bottom pad layer includes a first bottom pad and a second bottom pad, wherein, the first and second bottom pads are horizontally apart from each other” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 16 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior art(s) and most relevant portion(s) are provided:
US 2018/0331140 A1 (Fig. 26)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818